DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s claims filed 5/19/2020. Claims 1-10 have been amended, no claims have been newly added or cancelled and thus claims 1-10 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is unclear because the claims use of a narrow numerical range that falls within a broader range in the same claim which renders the claim indefinite since the boundaries of the claim are not discernible. MPEP 2173.05 (c) I. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7 and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Matusik (U.S. PG Pub. 2018/0188094) (Filed 12/29/2016).
Regarding claim 1, Matusik discloses a flow indicator for indicating developed flow of oxygen into rebreathing systems comprising an elongated flow indicator housing with an oxygen inlet in one end and an oxygen outlet in the other end of the elongated flow indicator housing and with at least a part of the elongated flow indicator housing made in a transparent material enabling visualization of at least a part of the flow channel trough said elongated flow indicator housing (Par. [0052]; Par. [0053] discloses a viewing window being translucent; Par. [0060]); and a movable indicator body located inside of said elongated flow indicator housing (Par. [0053]; Fig. 13 skirt (38)); a bias member with one end fastened to a stationary anchor of the elongated flow indicator housing and the other end fastened to an anchor of the movable indicator body (Par. [0059] discloses biasing member (36) attached to stationary wall (64) and movable wall (48); Fig. 13), which bias member apply a force to the movable indicator body towards a closing seat preventing flow through the flow indicator housing, and when oxygen pressure is applied to the oxygen inlet in said flow indicator housing is the movable indicator body pushed away from the closing seat allowing passage of oxygen flow (Par. [0053]), wherein an axially directed flow restriction passage is arranged in a coaxial fashion between a stationary cylindrical part of the elongated flow indicator housing and a complementary cylindrical part of the movable indicator body (Par. [0060] discloses flow passage (B-B); Fig. 13 flow passage (B-B) reproduced below shows the circled area as the flow restriction passage), said flow restriction passage in one end connected to an inlet chamber in turn connected to the oxygen inlet and in the other end connected to an outlet chamber in turn connected to the 
Regarding claim 4, Matusik discloses the movable indicator body is displaceable by the developed flow of oxygen to an axial position away from the part of the elongated flow indicator housing made in a transparent material, and with the outer part of the movable indicator body preferably being colored in a first signal color, signaling said first signal color through the transparent part of the housing when no flow of oxygen is developed, and when displaced from the part of the elongated flow indicator housing made in a transparent material when oxygen flow is developed instead expose a second signal color through the transparent part of the housing (Par. [0062]; Par. [0071]-Par. [0072]; Par. [0074]).
Regarding claim 7, Matusik discloses the axially directed flow restriction passage has a progressively increasing flow area as the movable indicator body lifts from the closing seat (Fig. 13 reproduced below shows the flow restriction passage progressively increasing in area as the movable indicator body (38) lifts from closing seat (42)).
Regarding claim 9, Matusik discloses the part of the elongated flow indicator housing made in a transparent material runs over the entire circumference of the elongated flow indicator housing, exposing the outer surfac.

    PNG
    media_image1.png
    796
    640
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matusik.
Regarding claims 2 and 3, Matusik disclose the part of the elongated flow indicator housing made in a transparent 3RWW/svmaterial has an axial extension over the flow indicator housing from the first axial position of the closing seat, close to one of the inlet or outlet ends, to an axially distant second position closer to the other inlet or outlet end, (Par. [0052]-Par. [0053]; Fig. 13 translucent viewing window (52) extending axially inlet (22) outlet (18)).
Matusik does not explicitly disclose a distance between said first and second positions exceeding at least 50% of the axially length of the flow restriction passage and the distance between said first and second positions exceeds at least 75% of the axially length of the flow restriction passag
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distance between the first and second positions exceeding at least 50% and 75% of the axially length of the flow restriction passage. Applicant places no criticality on the particular distant between the first and second positions (Page 3 of applicant’s specification indicate the particular distant between the first and second positions however there is no significance to one distance over another present). Modifying Matusik to have the claimed distances would not have adverse effects on the performance of the device and thus the changing distance would not destroy the device. The courts Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Further, it would have been obvious to one of ordinary skill in the art to modify the distance between said first and second positions exceeding at least 50% of the axially length of the flow restriction passage and the distance between said first and second positions exceeds at least 75% of the axially length of the flow restriction passage such that various lengths of the flow indicator can be shown through the transparent housing.
Regarding claim 10, Matusik does not explicitly discloses the axial length of the part of the elongated flow indicator housing made in a transparent material is at least 10 mm long, with the axial length of the outer surface of the movable indicator body and the outer surface of the stationary inner cylinder as well as the flow restriction passag
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Matusik to incorporate the axial length of the part of the elongated flow indicator housing made in a transparent material is at least 10 mm long, with the axial length of the outer surface of the movable indicator body and the outer surface of the stationary inner cylinder as well as the flow restriction passag
Further, it would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the axial length of the part of the elongated flow indicator housing made in a transparent material is at least 10 mm long. Applicant places no criticality on one the particular length (Page 5 of applicant’s specification indicate the particular sizes of the transparent material however there is no significance to one distance over another present). Modifying Matusik to have the claimed length would not have adverse effects on the performance of the device and thus the changing length would not destroy the device. The courts have held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claims 1, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stadler (U.S. Pat. 4,181,835) in view of Matusik.
Regarding claim 1, Stadler discloses a flow indicator for indicating developed flow of gas into rebreathing systems comprising an elongated flow indicator housing with an gas inlet in one end and an gas outlet in the other end of the elongated flow indicator housing (Col. 3 lines 12-13 discloses a gas flow indicator; Col. 3 lines 22-32 discloses an inlet and outlet); and a movable indicator body located inside of said elongated flow indicator housing (Col. 3 lines 22-32); a bias member with one end fastened to a stationary anchor of the elongated flow indicator housing and the other end fastened to an anchor of the movable indicator body, which bias member apply a force to the movable indicator body towards a closing seat preventing flow through the flow indicator housing (Col. 3 lines 33-38 and 41-52), and when gas pressure is applied to the gas inlet in said flow indicator housing is the movable indicator body pushed away from the closing seat allowing passage of gas flow (Col. 3 lines 53-63), wherein an axially directed flow restriction passage is arranged in a coaxial fashion between a stationary cylindrical part of 
Stadler does disclose the use of Oxygen and at least a part of the elongated flow indicator housing made in a transparent material enabling visualization of at least a part of the flow channel trough said elongated flow indicator housing.
However, Matusik teaches the use of Oxygen (Par. [0060]) and at least a part of the elongated flow indicator housing made in a transparent material enabling visualization of at least a part of the flow channel trough said elongated flow indicator housing (Par. [0052]; Par. [0053] discloses a viewing window being translucent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stadler to incorporate the use of Oxygen and at least a part of the elongated flow indicator housing made in a transparent material enabling visualization of at least a part of the flow channel trough said elongated flow indicator housing as taught by Matusik. The skilled artisan would have been motivated to make the modification in order to provide oxygen therapy to a patient as well as ensure the patient is receiving air flow through the device.
	Regarding claim 4, the modified device of Stadler does not disclose the movable indicator body is displaceable by the developed flow of oxygen to an axial position away from the part of the elongated flow indicator housing made in a transparent material, and with the outer part of the movable indicator body preferably being colored in a first signal color, signaling said first signal color through the transparent part of the housing when no flow of oxygen is developed, and when displaced from the part of 
	However, Matusik teaches the movable indicator body is displaceable by the developed flow of oxygen to an axial position away from the part of the elongated flow indicator housing made in a transparent material, and with the outer part of the movable indicator body preferably being colored in a first signal color, signaling said first signal color through the transparent part of the housing when no flow of oxygen is developed, and when displaced from the part of the elongated flow indicator housing made in a transparent material when oxygen flow is developed instead expose a second signal color through the transparent part of the housing (Par. [0062]; Par. [0071]-Par. [0072]; Par. [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stadler to incorporate the movable indicator body is displaceable by the developed flow of oxygen to an axial position away from the part of the elongated flow indicator housing made in a transparent material, and with the outer part of the movable indicator body preferably being colored in a first signal color, signaling said first signal color through the transparent part of the housing when no flow of oxygen is developed, and when displaced from the part of the elongated flow indicator housing made in a transparent material when oxygen flow is developed instead expose a second signal color through the transparent part of the housing as taught by Matusik. The skilled artisan would have been motivated to make the modification in order to provide therapy to a patient as well as ensure the patient is receiving sufficient air flow through the device based on the transparent material and color exposed.
Regarding claim 7, the modified device of Stadler further discloses the axially directed flow restriction passage has a progressively increasing flow area as the movable indicator body lifts from the closing seat (Stadler, Col. 4 lines 7-51 discloses the flow restriction passage being in a step wise structure).
Regarding Claim 8, the axially directed flow restriction passage is arranged in a coaxial fashion between a stationary cylindrical part of the elongated flow indicator housing and a complementary 
The modified device of Stadler does not explicitly disclose each step of flow increase is developed over an axial length of the axial flow restriction passage exceeding 10%, preferably 20%, of the total length of the axial flow restriction passage. 
However, it would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an axial length of the axial flow restriction passage. Applicant places no criticality on one the particular length (Page 4 of applicant’s specification indicate the particular lengths of the flow restriction passage however there is no significance to one length over another present). Modifying Stadler to have the claimed length would not have adverse effects on the performance of the device and thus the changing length would not destroy the device. The courts have held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Further, it would have been obvious to one of ordinary skill in the art to modify each step of flow increase to be developed over an axial length of the axial flow restriction passage exceeding 10%, preferably 20%, of the total length of the axial flow restriction passage such that increased area of the flow restriction passage reduces the flow rate to be at a comfortable rate for a user.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stadler in view of Matusik as applied to claim 1, in view of McDermott (U.S. PG Pub. 2007/0221223).
Regarding claim 5, the modified device of Stadler further discloses the movable indicator body is shaped as a cylinder closed in one end and in the other open end of the cylinder comprise the axially facing surface that forms the closing seat, and with an axial length of the cylinder exceeding that of the 
The modified device of Stadler does not disclose the outer cylindric surface of the movable indicator body preferably colored in red or green.
However, McDermott teaches the outer cylindric surface of the movable indicator body preferably colored in red (Par. [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stadler to incorporate the outer cylindric surface of the movable indicator body preferably colored in red as taught by McDermott. The skilled artisan would have been motivated to make the modification in order to allow a user to easily view the color through the transparent wall of the body (McDermott, Par. [0033]).
Regarding claim 6, the modified device of Stadler discloses a stationary inner cylinder is located coaxially of the movable indicator body, which inner cylinder also has an axial length of the cylinder exceeding that of the axial length of the part of the elongated flow indicator housing made in a transparent material (Stadler, Col. 3 lines 41-63), 
The modified device of Stadler does not explicitly disclose the outer cylindric surface of the stationary inner cylinder preferably colored in green.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stadler to incorporate the outer cylindric surface of the stationary inner cylinder preferably colored in green. The skilled artisan would have been motivated to make the modification as a matter of design choice. One of ordinary skill in the art would have reasonably looked to use a number of colors to allow for a user to see the flow indicator moving more easily.
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	A. Eidsmore (U.S. Pat. 4,763,114) teaches “Fluid Flow Indicator”
	B. Tsataros (U.S. Pat. 6,338,279) teaches “Flow Detector to Monitor a Number of Flow Events or Duration”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957. The examiner can normally be reached Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785